Order affirmed, without costs; no opinion.
Concur: Chief Judge Ftjld and Judges Burke, Scileppi and Jasen. Judges Bergan, Breitel and Gibson dissent and vote to reverse and grant a new trial on the ground that an issue was *743raised as to the existence of a trap upon the roof of the defendant’s premises with foreseeable risk to those lawfully on the roof, 'and Judge Gibson dissents on the additional ground that the trial court erred in declining to submit to the jury the issues arising upon the allegations and proof of violations of the Administrative Code of the City of New York (former § C26676.0, subd. c), the provisions of which relate to “the equipment, maintenance, use and occupancy ’ ’ of the building, whenever constructed (ibid., former § C26-3.0; and see City of New York v. Foster, 148 App. Div. 258, affd. 205 N. Y. 593).